Citation Nr: 1739536	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-21 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease from November 8, 2001 to February 9, 2010.

2.  Entitlement to an initial evaluation in excess of 30 percent for dysphagia associated with Parkinson's disease.

3.  Entitlement to an initial higher evaluation for right upper extremity tremor (dominant) associated with Parkinson's disease, evaluated as 10 percent disabling prior to December 20, 2011, and 30 percent disabling thereafter.  

4.  Entitlement to an initial higher evaluation for left upper extremity tremor (non-dominant) associated with Parkinson's disease, evaluated as 10 percent disabling prior to December 20, 2011, and 20 percent disabling thereafter.  

5.  Entitlement to an initial higher evaluation for mood disorder associated with Parkinson's disease, evaluated as 10 percent disabling prior to May 30, 2013, and 30 percent disabling thereafter.

6.  Entitlement to an initial higher evaluation for aphasia associated with Parkinson's disease, evaluated as noncompensable prior to May 30, 2013, and 10 percent disabling thereafter.   

7.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity tremor associated with Parkinson's disease prior to December 20, 2011.

8.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity tremor associated with Parkinson's disease prior to December 20, 2011.

9.  Entitlement to an initial evaluation in excess of 10 percent for gait and balance impairment associated with Parkinson's disease prior to December 20, 2011.  

10.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 9, 2010.  

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance due to the Veteran's service-connected disorders other than loss of use of both feet.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of increased rating for mood disorder, aphasia, right upper extremity tremor and left upper extremity tremor remain in appellate status.  Although the RO also awarded a maximum 100 percent disability rating for loss of use of both feet, effective December 20, 2011, the maximum rating was not awarded throughout the course of the appeal, the issues of entitlement to initial ratings in excess of 10 percent for right and left lower extremity tremors and gait and balance disturbance prior to December 20, 2011 are still on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Finally, the issues of TDIU prior to February 9, 2010, and SMC remain on appeal. See Bradley v. Peake, 22 Vet. App. 280 (2008); Akles v. Derwinski, 1 Vet. App. 118 (1991). 


REMAND

In April 2017 statement, the Veteran's representative asserted that Veteran's symptoms of Parkinson's disease and associated residuals had worsened.  The Veteran's last VA examination was in May 2013.  A new VA examination is necessary to determine the current severity of the Veteran's service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's representative asserts that several of the Veteran's residual symptoms of his Parkinson's disease were not adequately evaluated prior to February 9, 2010 and that the January 2011 VA examination did not provide an adequate assessment of the Veteran's Parkinson's disease from 2001 to 2010.  As such, a retrospective opinion to determine the nature and severity of the Veteran's Parkinson's disease and its residuals from the effective date of the award of service connection is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Moreover, the issues of entitlement to a TDIU prior to February 9, 2010 and SMC based on the need for aid and attendance are inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001). 

Since 2013, the Veteran has received VA and private treatment over the course of the appeal for his Parkinson's disease.  While the Veteran's representative recently submitted some VA clinical records dated from 2015, all treatment records are not of record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The issues of entitlement to initial ratings in excess of 10 percent for right lower extremity tremor, left lower extremity tremor and gait and balance impairment prior to December 20, 2011 are still on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). Thus, these matters are returned to the AOJ for consideration and issuance of a statement of the case.  See 38 C.F.R. §§ 19.29.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be given an opportunity to identify any additional outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  

2.  The AOJ should obtain all current VA treatment records from 2013 to present.  

3.  After all outstanding records have been obtained, the Veteran should be afforded a VA examination(s) by a medical doctor with appropriate expertise to determine the nature, extent, and severity of his service-connected Parkinson's disease, and all residual disorders, to specifically include the already established dysphagia, right upper extremity tremor (dominant), left upper extremity tremor (non-dominant), mood disorder and aphasia.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  If additional examinations to determine the severity of any residual disorders are indicated, such examinations must be scheduled. 

The examiner must clearly identify all related residual disorders of Parkinson's disease, to include disorders manifested by motor manifestations, cognitive impairment, nerve impairment, urinary problems, sexual dysfunction, loss of sense of smell, sleep disturbance, sporadic constipation, balance difficulty, swallowing difficulty, and uncontrollable drooling. 

The examiner must specifically address the complete symptomatology for each established residual of Parkinson's disease, to specifically include the already established dysphagia, right upper extremity tremor (dominant), left upper extremity tremor (non-dominant), mood disorder and aphasia. 

The examiner is requested to provide an opinion with respect to the severity of the Veteran's Parkinson's disease and its residuals from the November 8, 2001 award of service connection to February 9, 2010.  The examiner should specifically opine as to the manifestations of any residuals during this period and if they increased in severity, and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date. 
The examiner is also requested to comment on the Veteran's ability to function in an occupational environment and describe the functional effects of the Veteran's Parkinson's disease and its residuals on his employment from November 8, 2001 to February 9, 2010.  

The examiner should also offer an opinion as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance by another person to perform personal functions required in everyday living due to his service-connected disabilities other than loss of use of both feet.  

A complete explanation based on all the evidence and medical information for all opinions must be provided.

4.  Take appropriate action pursuant to 38 C.F.R. § 19.26 (2016), to include furnishing the Veteran and his representative with an appropriate statement of the case with respect to the issues of entitlement to an initial evaluation in excess of 10 percent for right lower extremity tremor prior to December 20, 2011; entitlement to an initial evaluation in excess of 10 percent for left lower extremity tremor prior to December 20, 2011; and entitlement to an initial evaluation in excess of 10 percent for gait and balance impairment prior to December 20, 2011.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






